—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered May 27, 1994, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defense counsel raised several Batson challenges during jury selection (see, Batson v Kentucky, 476 US 79), he failed to demonstrate "facts and other relevant circumstances sufficient to raise an inference that the prosecution used its peremptory challenges to exclude potential jurors because of their race” (People v Childress, 81 NY2d 263, 266), thereby failing to establish a prima facie "pattern of purposeful exclusion” (People v Bolling, 79 NY2d 317, 325).
The imposed sentence was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., O’Brien, Copertino and Krausman, JJ., concur.